Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This is in response to the Amendment filed 21 June 2021.
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
3.	Applicant’s arguments, see page 10, line 15 through page 17, line 23, filed 21 June 2021, with respect to claim 1-20 have been fully considered and are persuasive.  The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103) in view of Widener (US 20180309107) has been withdrawn; the rejection of claim 5-12 under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103) in view of Widener (US 20180309107) as applied to claim 1, and further in view of Millard et al. (US 20050118392) has been withdrawn; the rejection of claims 13, 14 and 17 under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103) in view of Widener (US 20180309107 in view of  (DE102009001592 (hereafter DE ‘592) has been withdrawn; the rejection of claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Onnerud et al. withdrawn; and, the rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 20170214103), in view of Widener (US 20180309107)  in view of Millard et al. (US 20050118392) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271).
Claim 1:	Herrmann et al. in Figure 4 (reproduced below) disclose a battery pack apparatus (400), the apparatus comprising:
a plurality of battery cells (402, 404, 406, 408, 410 and 412); and
	a block (insulative barrier structure 416) comprising a plurality of recesses formed within the block, wherein each of the recesses respectively houses one of the battery cells within the block (paragraphs [0023]-[0024]); and
wherein the block comprises a ceramic (paragraph [0018], lines 21-30).

    PNG
    media_image1.png
    705
    613
    media_image1.png
    Greyscale
 
Herrmann et al. do not disclose a low density ceramic fiber reinforced foam that is porous comprising open cells such that a gas or liquid may pass through the block via the open cells.
See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ceramic of Herrmann et al. with the ceramic of Lange et al. as both are concern with ceramic articles for use with batteries.
	One having ordinary skill in the art would have been motivated to make the modification to provide a reinforced ceramic matrix article having superior mechanical properties that would have been useful in high temperature and high stress applications.
	Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Herrmann et al. further disclose that the at least one of the battery cells is at least one of a lithium-ion battery cell (paragraph [0002]).
	Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Lange et al. further disclose that the low density ceramic fiber reinforced foam is a low density oxide ceramic fiber reinforced foam (col. 8, Table 1; col. 1: 40 – col. 2: 24; col. 4: 28-46; and, col. 6: 14-51).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) as applied to claims 1 and 2 above, and further in view of Onnerud et al. (US 20170214103).
Herrmann et al. and Lange et al. are as applied, agued, and disclosed above, and incorporated herein.
Claim 3:	The Herrmann et al. combination does not disclose that the lithium-ion battery cell is a lithium cobalt oxide battery cell, a lithium manganese oxide battery cell, a lithium iron phosphate battery cell, a lithium nickel manganese cobalt oxide battery cell, a lithium nickel cobalt aluminum oxide battery cell, or a lithium titanate battery cell. 
Onnerud et al. further disclose that the lithium-ion battery cell is a lithium cobalt oxide battery cell (paragraph [0121]), a lithium manganese oxide battery cell (paragraph [0125]), a lithium iron phosphate battery cell (paragraph [0126]), a lithium nickel manganese cobalt oxide battery cell (paragraph [0125]), a lithium nickel cobalt aluminum oxide battery cell (paragraph [0121]), or a lithium titanate battery cell (paragraph [0124]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the lithium ion battery of Herrmann et al. with the battery of Onnerud et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have been optimized for power and .

7.	Claim 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271)   as applied to claim 1, and further in view of Millard et al. (US 20050118392).
Herrmann et al. and Lange et al. are as applied, agued, and disclosed above, and incorporated herein.
Claim 5:	The Herrmann et al. combination does not disclose that the low density ceramic fiber reinforced foam comprises alumina-borosilicate.
Millard et al., in a similar problem solving area, discloses a low density ceramic fiber reinforced foam (paragraph [0024]) comprises alumina-borosilicate (paragraph [0032]). See also entire document.
Note that both Herrmann et al. and Lange et al. disclose a ceramic matrix composite, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Herrmann et al. combination by incorporating alumina-borosilicate as taught by Millard et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a structure having cooling holes and channels that would have 
Claim 6:	The Herrmann et al. combination does not disclose that at least a portion of a surface of the block is local hardened.
Millard et al. disclose that at least a portion of a surface of the block is local hardened (abstract and paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Herrmann et al. combination by hardening the block as taught by Millard et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a structure having cooling holes and channels that would have increased flow that results in increased cooling, without compromising structural integrity (paragraph [0016], lines 15-18). See also paragraph 00008]-[0010].
Claim 7:	The Herrmann et al. combination does not disclose that at least a portion of a surface of the block is covered with a ceramic matrix composite (CMC) material.
Millard et al. disclose that at least a portion of a surface of the block is covered with a ceramic matrix composite (CMC) material (via the infiltration of a ceramic slurry)(paragraphs [0006], [0018], lies 11-15, and paragraphs [0027]-[0028]).

One having ordinary skill in the art would have been motivated to make the modification to provide a structure having cooling holes and channels that would have increased flow that results in increased cooling, without compromising structural integrity (paragraph [0016], lines 15-18). See also paragraph 00008]-[0010].
Claim 8:	The rejection of claim 8 is as set forth above in claims 1 and 7 wherein Millard et al. further disclose that the ceramic matrix composite (CMC) material comprises a ceramic slurry composite pre-impregnated (prepreg) with fibers (paragraph [0028]).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 and 7 wherein Millard et al. further disclose that the ceramic matrix composite material (CMC) is cured (paragraphs [0028]-[0030]).
The recitation “via firing the block in a kiln” has been construed as a product by process limitation wherein the product produced by the process is a cured ceramic matrix composite material (CMC).
Claim 10:	The rejection of claim 10 is as set forth above in claims 1 and 7 wherein Millard et al. further disclose that an interior surface of at least one of the recesses of the block is coated with the ceramic matrix composite (CMC) material 
Claim 11:	The Herrrmann et al. combination does not disclose that the block is configured to pass the gas or the liquid in a zig-zag fashion within an interior of the block.
Millard et al. disclose that the block is configured to pass a gas or the liquid in a zig-zag fashion within an interior of the block.
	In particular, Millard et al. further disclose “…although it is possible to orient the channels 114 in any functional direction along the top and bottom surface…”(paragraph [0021]); and, “…Additionally, the size, direction and concentration of the holes 112 and channels 114 can vary in each basic ceramic substructure 110, 111…The variations in basic ceramic substructure 110, 111 thicknesses, hole 112 concentration, and channel 114 concentration in each basic ceramic substructure 110, 111 allows the practitioner to modify the surface and internal flow of the bulk ceramic structure 120, which ultimately changes its cooling characteristics” (paragraph [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Herrmann et al. combination to pass the gas or the liquid in a zig-zag fashion within an interior of the block by carrying the size, direction and configuration of the holes and channels, as taught by Millard.

	Claim 12: 	The Herrmann et al. combination does not disclose that at least one cooling hole is machined or formed within the block such that a gas or liquid may pass through the block via the at least one cooling hole.
	Millard et al. disclose that at least one cooling hole is machined or formed within the block such that a gas or liquid may pass through the block via the at least one cooling hole (paragraphs [0021]-[0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Herrmann et al. combination by incorporating the cooling holes of Millard et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a ceramic structure containing holes and channels therein, the holes and channels that are able to be predetermined and varied in a well- controlled fashion, that would have yielded greater than 5 times the flow than for the same ceramic structure without hoes and channels (paragraphs [0008]-[0010]).

s 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) and further in view of  (DE102009001592 (hereafter DE ‘592).
	Claim 13:	Hermann et al. in Figure 4 disclose a battery pack (400), the battery pack comprising:
a plurality of battery cells (402, 404, 406, 408, 410 and 412); and
	a block (insulative barrier structure 416) comprising a plurality of recesses formed within the block, wherein each of the recesses respectively houses one of the battery cells within the block (paragraphs [0023]-[0024]); and
wherein the block comprises a ceramic (paragraph [0018], lines 21-30).

    PNG
    media_image1.png
    705
    613
    media_image1.png
    Greyscale
 
Herrmann et al. do not disclose a low density ceramic fiber reinforced foam that is porous comprising open cells such that a gas or liquid may pass through the block via the open cells.
See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ceramic of Herrmann et al. with the ceramic of Lange et al. as both are concern with ceramic articles for use with batteries.
	One having ordinary skill in the art would have been motivated to make the modification to provide a reinforced ceramic matrix article having superior mechanical properties that would have been useful in high temperature and high stress applications.
	The Herrmann et al. combination does not disclose a pump to pump the gas or liquid through the block to cool the battery cells within the block.
DE ‘592 in Figure 1 a coolant line (13) device, for example, a blower, configured to supply a coolant (4) (a gas) through a block (3) to cool battery cells (2) with the block (paragraphs [0017]-[0019] and [0025]).
The disclosure “for example” has been construed as non-limiting and that any device configured to supply coolant could be utilized.

With the combination, the Herrmann et al. combination would obviously provide a system for cooling the battery pack (of Herrmann et al.).
One having ordinary skill in the art would have been motivated to make the modification to provide a coolant supply device configured to supply a coolant to the battery pack that would have improved the heat transfer efficiency within the battery pack (paragraphs [0003] and [0006]).
Claim 14:	The rejection of claim 14 is as set forth above in claim 13 wherein DE ‘592 in Figure 1 further discloses a pump configured to pump the gas or the liquid into a face side or into an edge side of the block.
Claim 17:	Hermann et al. in Figure 4 disclose a battery pack (400), the battery pack comprising:
a plurality of battery cells (402, 404, 406, 408, 410 and 412); and
	a block (insulative barrier structure 416) comprising a plurality of recesses formed within the block, wherein each of the recesses respectively houses one of the battery cells within the block (paragraphs [0023]-[0024]); and
wherein the block comprises a ceramic (paragraph [0018], lines 21-30).

    PNG
    media_image1.png
    705
    613
    media_image1.png
    Greyscale
 
Herrmann et al. do not disclose a low density ceramic fiber reinforced foam that is porous comprising open cells such that a gas or liquid may pass through the block via the open cells.
See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ceramic of Herrmann et al. with the ceramic of Lange et al. as both are concern with ceramic articles for use with batteries.
	One having ordinary skill in the art would have been motivated to make the modification to provide a reinforced ceramic matrix article having superior mechanical properties that would have been useful in high temperature and high stress applications.
	The Herrmann et al. combination does not disclose pumping, via a pump, a gas or liquid through the block to cool the battery cells within the block.
DE ‘592 in Figure 1 a coolant line (13) device, for example, a blower, configured to supply a coolant (4) (a gas) through a block (3) to cool battery cells (2) with the block (paragraphs [0017]-[0019] and [0025]).
The disclosure “for example” has been construed as non-limiting and that any device configured to supply coolant could be utilized.

With the combination, the Herrmann et al. combination would obviously provide a method for cooling the battery pack (of Herrmann et al.).
One having ordinary skill in the art would have been motivated to make the modification to provide a coolant supply device configured to supply a coolant to the battery pack that would have improved the heat transfer efficiency within the battery pack (paragraphs [0003] and [0006]).

9.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) and further in view of  (DE102009001592 (hereafter DE ‘592) as applied to claim 13 and above, and further in view of Millard et al. (US 20050118392).
Hermann et al., Lange et al. and DE ‘592 are as applied, argued, and disclosed above, and incorporated herein.
Claim 15:	The Hermann et al. combination discloses a pump (of DE ‘592) configured to pump the gas or the liquid into a block but does not disclose one cooling hole, which is machined or formed within the block.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Herrmann et al. combination by incorporating the cooling holes of Millard et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a ceramic structure containing holes and channels therein, the holes and channels that are able to be predetermined and varied in a well- controlled fashion, that would have yielded greater than 5 times the flow than for the same ceramic structure without hoes and channels (paragraphs [0008]-[0010]). 
	Claim 16:	The Hermann et al. combination discloses that the block is configured to allow the gas or the liquid pass within an interior of the block but not in a zig-zag fashion. 
	Millard et al. disclose that the block is configured to pass a gas or the liquid in a zig-zag fashion within an interior of the block.
	Millard et al. further disclose “…although it is possible to orient the channels 114 in any functional direction along the top and bottom surface…”(paragraph [0021]); and, “…Additionally, the size, direction and concentration of the holes 112 and channels 114 can vary in each basic ceramic substructure 110, 111…The variations in basic ceramic substructure 110, 111 thicknesses, hole 112 concentration, and channel 114 concentration in each basic ceramic substructure 110, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Herrmann et al. combination to pass the gas or the liquid in a zig-zag fashion within an interior of the block by carrying the size, direction and configuration of the holes and channels, as taught by Millard.
	One having ordinary skill in the art would have been motivated to make the modification to provide a ceramic structure containing holes and channels therein, the holes and channels that are able to be predetermined and varied in a well- controlled fashion, that would have yielded greater than 5 times the flow than for the same ceramic structure without holes and channels (paragraphs [0008]-[0010]).

10.	Claims 18-20 are ejected under 35 U.S.C. 103 as being unpatentable over  Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271)  in view of Millard et al. (US 20050118392). 
	Claim 18:	Herrmann et al. in Figure 4 (reproduced below) discloses a method of manufacturing a battery pack (400), the method comprising:
	forming a block (insulative barrier structure 416) comprising a plurality of recesses configured to receive a plurality of battery cells (402, 404, 406, 408, 410 and 
disposing one of the battery cells within each of the recesses within the block. See also entire document.


    PNG
    media_image1.png
    705
    613
    media_image1.png
    Greyscale
 
Herrmann et al. do not disclose a low density ceramic fiber reinforced foam that is porous comprising open cells such that a gas or liquid may pass through the block via the open cells.
See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ceramic of Herrmann et al. with the ceramic of Lange et al. as both are concern with ceramic articles for use with batteries.
	One having ordinary skill in the art would have been motivated to make the modification to provide a reinforced ceramic matrix article having superior mechanical properties that would have been useful in high temperature and high stress applications.
The Onnerud et al. combination does not disclose covering at least a portion of a surface of the block with a ceramic matrix composite (CMC) material; and firing the block in a kiln to cure the CMC material.
Millard et al. disclose covering at least a portion of a surface of the block with a ceramic matrix composite (CMC) material (via the infiltration of a ceramic slurry)(paragraphs [0006], [0018], lies 11-15, and paragraphs [0027]-[0028]); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Onnerud et al. combination by incorporating the covering and firing as taught by Millard et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a structure having cooling holes and channels that would have increased flow that results in increased cooling, without compromising structural integrity (paragraph [0016], lines 15-18). See also paragraph 00008]-[0010]. 
Claim 19:	The rejection of claim 19 is as set forth above in claim 18 wherein Millard et al. further disclose machining or forming at least one cooling hole within the block to allow for a gas or liquid to pass through the block (paragraphs [0021]-[0022]). 
Claim 20:	The rejection of claim 20 is as set forth above in claim 18 wherein Millard discloses that the method further comprises forming the block such that the block is configured to pass the gas or the liquid in a zig-zag fashion within an interior of the block.
	In particular, Millard et al. further disclose “…although it is possible to orient the channels 114 in any functional direction along the top and bottom 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of the Herrmann et al. combination to pass the gas or the liquid in a zig-zag fashion within an interior of the block by carrying the size, direction and configuration of the holes and channels, as taught by Millard.
	One having ordinary skill in the art would have been motivated to make the modification to provide a ceramic structure containing holes and channels therein, the holes and channels that are able to be predetermined and varied in a well- controlled fashion, that would have yielded greater than 5 times the flow than for the same ceramic structure without hoes and channels (paragraphs [0008]-[0010]).




Examiner Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729